Citation Nr: 0330022	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  03-21 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected myopathy secondary 
to Chiari I malformation, syrinx, and cervical stenosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from June 1944 to June 1946.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which 
denied service connection for a low back disability, claimed 
as secondary to service-connected myopathy secondary to 
Chiari I malformation, syrinx, and cervical stenosis.  A 
September 2003 motion to advance the case on the Board's 
docket was granted by the Board in October 2003.  


FINDINGS OF FACT

The veteran's low back disability is attributable to his 
service-connected myopathy secondary to Chiari I 
malformation, syrinx, and cervical stenosis.  


CONCLUSION OF LAW

A low back disability is proximately due to or the result of 
service-connected myopathy secondary to Chiari I 
malformation, syrinx, and cervical stenosis.  38 C.F.R. 
§ 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from June 1944 
to June 1946.  His service medical records do not refer to 
any low back problems.  The June 1946 separation examination 
report noted that he had a unique distribution of sweating.  
It was reported that he would only sweat on his right side 
and that a neurological work-up was suggested.  There was a 
notation that his spine and extremities were normal.  

The veteran underwent a VA general medical examination in 
August 1981.  He reported that he suffered a sharp blow at 
the front top of his head during service in 1945 or 1946.  It 
was noted that his perspiration system was abnormal with 
excessive sweating on the right side with a minimum of 
sweating on the left side.  The veteran indicated that he had 
a problem with his nerve system on the left side and that his 
fingers, hand, wrist, and elbow would have tingles and felt 
like needles.  He also noted that there were times where he 
felt that he had little strength in his left hand.  The 
veteran further stated that he had sharp pain in the neck 
below the left ear for about five to ten seconds, twice a 
day, and that he would sometimes have trouble lifting his 
left leg and with climbing stairs.  The diagnosis was 
neurological deficits, left arm.  

The veteran also underwent a VA neurological examination in 
August 1981.  He reported that he had decreased sweating on 
he left side of his body since an incident that occurred 
while he was in service.  The examiner reported that the 
veteran had unequivocal evidence of cortical-spinal tract 
involvement on the left side of the body and that because the 
sweating changes were noted on his face as well, such was 
probably on a cerebral basis.  The examiner remarked that a 
full neurological work-up was indicated.  

VA treatment records dated in September 1981 show that the 
veteran was treated for neurological problems.  A September 
1981 hospital summary noted that he was admitted for 
evaluation of multiple complaints including sweating on only 
the right side of his body since 1945, left hand and leg 
weakness for two to three years, bilateral sensory loss to 
pain and temperature, and paresthesias in the left upper 
extremity and left lower extremity, distally.  The diagnoses 
were left hemiparesis, multiple sensory deficits, and 
hemianhidrosis.  

The veteran underwent a VA neurological examination in 
December 1981.  The examiner noted the veteran had been 
admitted for a series of tests and that it was the feeling of 
the physicians who examined him that he had a lesion in the 
high cervical region on the left and that the diagnosis was 
probably syringomyelia.  The examiner stated that he did not 
agree with such diagnosis or with the localization because 
the veteran's sensory symptoms of which he complained were on 
the left side of his body and not the right.  The examiner 
indicated that, therefore, the locus of the lesion must be 
higher than the medullary decussation.  It was noted that the 
diagnosis was uncertain and that the locus of the lesion was 
uncertain, but that there was indeed a neurological deficit 
which was unequivocal.  The examiner remarked that the 
veteran did not sweat on the left side of his body and that 
he had a left Babinski response which was unequivocal.  The 
examiner stated that he had never heard of such a syndrome 
following head trauma, but that he was very impressed with 
the service medical records.  The examiner commented that the 
veteran's neurological deficit was apparently a non-
progressive one and that no diagnosis could be made at that 
time, but the assumption of service-connectedness could be 
sustained on the basis of the discharge examination.  

In January 1982, the RO granted service connection and a 10 
percent rating for a neurological condition of unknown 
etiology.  

VA treatment records dated from August 1984 to May 1991 show 
continued treatment.  An August 1984 VA hospital summary 
related diagnoses of possible syringomyelia times seven 
years, possibly secondary to trauma, and a history of otitis 
or labyrinthitis in 1981.  A May 1991 VA hospital discharge 
summary indicated a diagnosis of myelopathy secondary to 
Chiari I malformation, syrinx, and cervical stenosis.  

A July 1991 RO decision recharacterized the veteran's 
service-connected neurological condition as myopathy 
secondary to Chiari I malformation, syrinx, and cervical 
stenosis.  The rating was increased from 10 percent to 20 
percent.  

VA treatment records dated from October 1991 to March 1996 
show that the veteran was treated for multiple disorders.  An 
October 1994 VA hospital discharge summary noted that the 
veteran underwent a Chiari I decompression as well as a C3-C7 
decompression and laminectomy.  The diagnosis was Chiari I 
malformation.  An October 1994 radiological report, as to the 
veteran's lumbosacral spine, noted that he had Chiari 
malformation and that a spinal bifida and bony anomaly should 
be ruled out.  The impression was extensive degenerative 
changes with compromise in the neural foramina at L4-L5 and 
L5-S1.  It was noted that no posterior defects were 
demonstrated.  

The veteran underwent a VA neurological examination in April 
1996.  The diagnoses included cervical myelopathy; traumatic 
syrinx, producing spastic paraparesis, greater than and 
reduced PEMP; right arm and leg, i.e., Brown-Séquard' s 
syndrome; and a mild neurogenic bladder.  

VA treatment records dated from June 1997 to February 1999 
reflect continued treatment.  

A VA neurological examination in February 1999 referred to 
the veteran's service-connected neurological/cervical 
disorder.  

In December 2000, the veteran submitted a medical treatise 
concerning syringomyelia and how such disorder was treated.  

The veteran underwent a VA spine examination in January 2001.  
The impression included cervical stenosis, secondary to 
syrinx, treated by compression of the cervical spine with 
subsequent muscle atrophy and muscular limitation of motion 
as noted in the range of motion testing.  In an addendum, the 
examiner commented that it was unlikely that such was related 
to the 1945 accident aboard ship which was rather minimal and 
was unreported.  The examiner noted that the veteran 
continued to serve for another year in the service without 
any impairment.  

VA treatment records dated from March 2001 to August 2001 
indicate that the veteran was treated for disorders including 
a low back disability.  A March 2001 entry noted an 
impression of degenerative cervical stenosis and thoracic 
kyphosis.  It was noted that the veteran's clinical history 
was also compatible with lumbar stenosis and that such was 
the most approachable of all of his structural problems.  In 
a March 2001 addendum, the examiner indicated that the 
veteran had three significant spinal issues and that they 
were most probably related to his previous service-connected 
spinal problems.  An August 2001 VA treatment entry noted 
that the veteran was seen with complaints of balance 
problems.  The examiner noted that the veteran had mild 
lumbar stenosis and symptoms that were manageable.  It was 
reported that a magnetic resonance imaging study showed 
multiple levels of mild lumbar stenosis.  The examiner 
commented that the veteran's spinal condition was more than 
likely related to his service-connected injury.  

In October 2001, the veteran filed a claim for service 
connection for a low back disability, claimed as secondary to 
his service-connected myopathy secondary to Chiari I 
malformation, syrinx, and cervical stenosis.  

The veteran underwent a VA spine examination in February 
2002.  As to an impression, the examiner indicated that the 
veteran certainly had evidence of lumbar degenerative 
arthritis, as well as a non-idiopathic scoliosis.  The 
examiner commented that it was more likely than not that the 
scoliosis was related to the service-connected neurologic 
problem of his spinal cord, and that it was more likely than 
not that the lumbar spine arthritis was related to the 
scoliosis, secondary to the spinal cord condition.  

In March 2002, the examiner who performed the February 2002 
examination, provided a medical opinion.  The examiner 
indicated that the veteran's Arnold-Chiari syndrome with the 
arterial malformation was not related to the veteran's active 
service from June 1944 to June 1946.  The examiner noted that 
the veteran's scoliosis was not idiopathic and that 
idiopathic scoliosis usually followed a pattern convex to the 
right in the dorsal region, convex to the left in the lumbar 
region, and that it was medically unlikely that the long C 
curve to the left would be consistent with idiopathic 
scoliosis.  The examiner further noted that scoliosis may 
have been related to the cervical spine disability, 
syringomyelia, and that scoliosis was known to be associated 
with degenerative changes in the lower lumbar region with the 
passage of time.  The examiner stated that it was his 
understanding that the etiology of syringomyelia was unknown 
and that with a history of a neck injury, it was possible to 
impute the subsequent development of syringomyelia to the 
injury sustained while on active duty, although there was no 
proof available of such a sequence.  The examiner indicated 
that the degenerative arthritis of the lumbar spine existed 
and it was more likely than not associated with the scoliosis 
which was seen.  It was reported that the scoliosis itself 
was of an etiology which was not verifiable given the 
information available at the present time which included a 
review of an X-ray report contained in the inquiry.  

In February 2003, the veteran submitted a medical treatise 
providing information on syringomyelia.  

The veteran underwent a VA examination in May 2003.  It was 
noted that the veteran's claims file had been reviewed in 
detail.  The diagnoses were cervical myelopathy and traumatic 
syringomyelia with the appearance of spastic paraparesis.  
The examiner indicated that such had resulted in increasing 
pain, the use of Hydrocodone at all times, and, thus, 
constipation.  It was noted that sexual dysfunction had 
resulted as well as urinary retention with a neurogenic 
bladder.  The examiner stated that there was no question that 
there had been worsening of the veteran's symptoms in the 
last two years, including sweating, sexual dysfunction, 
bladder and bowel control, and that they were more likely 
related to his service-connected disability.  

An August 2003 medical opinion from A. M. Gordon, M.D., at 
the request of the veteran's representative, noted that the 
veteran's claims file and pertinent medical records had been 
reviewed.  Dr. Gordon reviewed the veteran's medical history 
in detail.  In conclusion, Dr. Gordon indicated that the 
veteran was service-connected for myopathy secondary to 
Chiari malformation, syrinx, and cervical stenosis and that 
there was medical data which indicated that he had developed 
left lower extremity atrophy, left thoracic scoliosis, a left 
upper extremity and lower extremity motor deficit, and an 
increased tone of the left lower extremity as well as a gait 
that was noted as spastic and stiff and was later described 
as a shortened gait base.  It was reported that there was 
also medical data which suggested worsening symptoms 
including the limited range of motion of the trunk/lumbar 
spine and the subsequent development of lumbar stenosis and 
lumbar degenerative arthritis.  Dr. Gordon indicated that 
there was evidence in the literature that suggested a strong 
association between the central nervous system lesion and the 
development of scoliosis.  It was noted that any changes of 
the spinal structure could result in an abnormal gait cycle 
and improper biomechanics with significant consequences to 
the back musculoskeletal structure.  Dr. Gordon commented 
that, therefore, she concurred with the VA examiner that it 
was more likely than not that the veteran's service-connected 
neurological condition was associated with the development of 
scoliosis which contributed to the altered biomechanics of 
the back musculoskeletal system and the subsequent 
development of his lower back condition.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim.  Identified 
relevant medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The veteran is service-connected for myopathy secondary to 
Chiari I malformation, syrinx, and cervical stenosis.  
Service connection has been in effect for at least 10 years 
and is thus protected.  38 C.F.R. § 3.957.  

A lumbar spine disability is not shown during the veteran's 
1944-1946 active duty.  The first evidence of a lumbar spine 
disability, of record, was in 1994.  An October 1994 
radiological report, as to the veteran's lumbosacral spine, 
related an impression of extensive degenerative changes with 
compromise in the neural foramina at L4-L5 and L5-S1.  The 
Board notes that subsequent records reflect treatment for a 
low back pathology and indicate a relationship between as 
least some of that pathology and the veteran's service-
connected disorder.  A March 2001 treatment entry noted an 
impression of degenerative cervical stenosis and thoracic 
kyphosis as well as lumbar stenosis.  In a March 2001 
addendum, the examiner commented that the veteran had three 
significant spinal issues and that they were most probably 
related to his previous service-connected spinal problems.  
Additionally, an August 2001 VA treatment entry noted that 
the veteran had mild lumbar stenosis and that his spinal 
condition was more than likely related to his service-
connected injury.  

A February 2002 examination report indicated, as to an 
impression, that the veteran certainly had evidence of lumbar 
degenerative arthritis as well as non-idiopathic scoliosis.  
The examiner commented that it was more likely than not that 
the scoliosis was related to the service-connected neurologic 
problem of his spinal cord, and that it was also more likely 
than not that the lumbar spine arthritis was related to the 
scoliosis, secondary to the spinal cord condition.  In March 
2002, the examiner provided an additional opinion.  At that 
time, the examiner indicated that the veteran's Arnold Chiari 
syndrome with arterial malformation was not related to his 
active service from June 1944 to June 1946.  The Board notes, 
however, that the veteran is already service-connected for 
such symptomatology and that his service-connected disorder 
is protected.  The examiner also indicated that the veteran's 
scoliosis may be related to syringomyelia and that scoliosis 
was known to be associated with changes in the lower lumbar 
region with the passage of time.  The examiner indicated that 
it was possible to impute the development of syringomyelia to 
the injury the veteran sustained while on active duty.  The 
VA examiner did indicate that the veteran's scoliosis might 
be related to syringomyelia which is part of the veteran's 
service-connected disorder.  Further, in an August 2003 
medical opinion, Dr. Gordon, after a review of the veteran's 
claims file, indicated that it was more likely than not that 
the veteran's service-connected neurological condition was 
associated with the development of scoliosis which 
contributed to the altered biomechanics of the back 
musculoskeletal system and the subsequent development of his 
lower back condition.  

There are multiple medical opinions indicating a relationship 
between at least some of the veteran's current low back 
pathology and his service-connected disorder.  Considering 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that his current low back disability is 
proximately due to or the result of service-connected 
myopathy secondary to Chiari I malformation, syrinx, and 
cervical stenosis.  Accordingly, secondary service connection 
for a low back disability is warranted.  


ORDER

Secondary service connection for a low back disability is 
granted.  





	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



